UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7761


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JIMMY LAWRENCE NANCE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:92-cr-00135-JPJ-1)


Submitted: July 20, 2021                                          Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy Lawrence Nance, Appellant Pro Se. Samuel Cagle Juhan, OFFICE OF THE
UNITED STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jimmy Lawrence Nance appeals the district court’s orders denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, and denying his

motion for reconsideration. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Nance,

No. 7:92-cr-00135-JPJ-1 (W.D. Va. Sept. 9, 2020; Nov. 4, 2020). We deny Nance’s

motion for appointment of counsel and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




                                             2